Citation Nr: 0604522	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 22, 1953, 
for the grant of service connection for duodenal ulcer, to 
include being based on claimed clear and unmistakable error 
in an October 1953 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to May 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions, dated in May 2002 and May 2004, 
which collectively denied entitlement to an effective date 
earlier than July 22, 1953, for the grant of service 
connection for duodenal ulcer, to include being based on 
claimed clear and unmistakable 
error in an October 1953 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND
The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In June 2004, the veteran filed his substantive appeal, VA 
Form 9, noting his request for a Travel Board hearing.  This 
hearing has not been held, and the request for a hearing has 
not been withdrawn.

Under these circumstances, a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).  In view of the foregoing, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


